EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amendment to the Claims
In the Claims filed 15 Mar 2021 the status identifier of claim 6, "(Currently Amended)", is replaced with "(Previously Presented)".


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar 2021 has been entered.

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 15 Mar 2021. No claim is amended.
 
The declaration of Shenda Baker (inventor), submitted by Applicants on 15 Mar 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below.

This Office Action is responsive to Applicant's Amendment and Remarks, filed 18 May 2020, in which claims 27 and 30 are amended to change the scope and breadth of the claim and new claims 47-48 are added, and incorporating Applicant's Remarks filed 29 Apr 2020.

This application is the national stage entry of PCT/US2016/046829, filed 12 Aug 2016; and claims benefit of provisional application 62/205,408, filed 14 Aug 2015.

Claims 1-2, 4-7, 27-30, and 47-48 are pending in the current application and are examined on the merits herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Remarks, filed 15 Mar 2021, and the declaration of Shenda Baker, filed 15 Mar 2021, with respect that claims 1-2, 4-7, 27-30, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2014/0080785, published 20 Mar 2014, provided by Applicant in IDS mailed 01 Oct 2019) in view of Balan et al. (European Polymer Journal, 2014, 53, p171-188, of record) and Sillesen et al. (J Trauma Acute Care Surg, 2014, 76(1), p12-20, of record) has been fully considered and is persuasive, as Applicant's remarks and the evidence provided in the declaration of Shenda Baker are persuasive that upon reconsideration the combined teachings of the prior art do not provide a reasonable expectation of success to make obvious the instant invention as claimed. For example, Baker et al. at page 18, paragraph 0274 broadly teaches the compounds described therein can be formulated in a variety of manners for different routes of delivery as detailed in the rejection of record, however the particular teachings of Baker et al. provide guidance for selecting topical delivery, oral delivery or 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-7, 27-30, and 47-48 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.